Citation Nr: 1228106	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-24 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an evaluation in excess of 10 percent for a macular scar of the right eye.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran had active military service from May 1971 to September 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of an increased evaluation for a macular scar of the right eye is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran is presumed sound at entry to active service.

2. The Veteran's bilateral hearing loss is etiologically related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

The Veteran contends he suffers from a bilateral hearing loss disability due to his military occupation as an armor crewman.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Private audiographic reports dated May 1985 through May 2007 indicate the Veteran suffers bilateral hearing loss for VA purposes.

Service treatment records include a May 1971 service entrance examination, which shows the Veteran did not suffer from hearing loss for VA purposes.  As such, with respect to his hearing acuity bilaterally, the Veteran is presumed sound upon entry to active service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  The Veteran military occupational specialty (MOS) is listed as an armored crewman, and he has stated that he was exposed to tank and gun fire.  Therefore, in-service acoustic trauma is conceded.  There is no service exit examination of record.

In order to deny the Veteran's claim, VA must establish by the preponderance of the evidence that the Veteran's current bilateral hearing loss is not etiologically related to his in-service acoustic trauma.  "A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

In light of the Veteran's normal hearing at service entrance, in-service acoustic trauma due to his MOS as an armor crewman, the absence of any negative medical opinion of record, and resolving all doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.




REMAND

The Veteran seeks an increased evaluation for his service-connected macular scar of the right eye.  Due to the Veteran's incarceration, he was provided a compensation and pension examination by the Department of Corrections in May 2008.  The examination report reflects the Veteran experiences an abnormal visual field and chronic open angle glaucoma (COAG) in the right eye.  However, portions of the handwritten examination report are illegible; therefore, the Board is unable to determine whether the abnormal visual field and COAG are manifestations of the macular scar or are unrelated to the Veteran's service-connected disability.  As such, a remand is necessary to clarify the extent of the Veteran's service-connected right eye disability.  See, e.g., Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").  

Accordingly, the case is REMANDED for the following action:

1. Return the May 2008 Compensation and Pension Examination report to the Deerfield Correctional Facility and request a clarification of the handwritten portions of the examination report.  If a new examination is required, one is to be arranged.  Following a review of the May 2008 examination report, the examiner is to address the following:

a. Is it at least as likely as not (i.e., probability of at least 50 percent) that the right eye abnormal visual field and/or chronic open angle glaucoma noted in the May 2008 examination report represent manifestations of the Veteran's service-connected macular scar?

b. If (a) is answered no, identify the cause of the abnormal visual field and/or chronic open angle glaucoma.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, provide him a supplemental statement of the case.  Allow an appropriate period of time for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


